           Case 2:19-cr-00304-RFB-VCF Document 194 Filed 04/13/21 Page 1 of 5



 1   Telia Mary U. Williams, Esq.
     Nevada Bar No. 9359
 2
     10161 Park Run Dr., Ste. 150
 3   Las Vegas, Nevada 89145
     Tel: (702) 835-6866
 4   telia@telialaw.com
 5
     Gwynne R. Dumbrigue, Esq.
 6   Nevada Bar No. 10031
     GRD Law Group, LTD.
 7   1819 E. Charleston Blvd., Ste. 101
     Las Vegas, Nevada 89104
 8
     attorneydumbrigue@gmail.com
 9   Attorneys for Defendant,
     Latonia Smith
10
                                 UNITED STATES DISTRICT COURT
11

12                                        DISTRICT OF NEVADA

13   UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00304-RFB-VCF-1
14                  Plaintiff,
15
     vs.                                                   DEFENDANT’S OPPOSITION TO
                                                           GOVERNMENT’S MOTION IN LIMINE
16
     LATONIA SMITH,                                        AS TO INEXTRICABLY INTERTWINED
17                                                         EVIDENCE OR AS RELEVANT UNDER
                    Defendant.                             FED. R. EVID. 404(B)
18
                                                           ECF NO. 166
19

20   Certification: This opposition is timely filed.

21          Latonia Smith, by way of her counsel, Telia Mary U. Williams, Esq., and Gwynne R.
22
     Dumbrigue Esq., oppose the Government’s motion in limine seeking to enter into evidence 1)
23
     communications allegedly received by S.R. on Facebook, a supervisor of Ms. Smith’s mother at
24
     some point while she worked at Planet Hollywood. The Government claims that this “relates” to
25

26   the mailed communication which S.R. received that is the subject of Ms. Smith’s charge in

27   Count One, principally because the Facebook communications contain themes or threats of
28
                                                       1
           Case 2:19-cr-00304-RFB-VCF Document 194 Filed 04/13/21 Page 2 of 5



 1   racism, and began approximately a month after Ms. Smith’s mother’s termination; 2) The
 2
     Government also proffers anonymous mailings that S.R. purportedly received before this in
 3
     December 2017 and May 2018 that apparently include similar accusations of racism, insults, etc.
 4
     The Government asserts that these communications must be from Ms. Smith because they
 5

 6   “included details about the mother’s termination that were not generally known to others and

 7   bespeak of a relationship between the sender and the terminated employee.” See Government’s
 8
     Motion, at page 4, lines 5-6. But this is reaching. How can S.R., who apparently admits that she
 9
     “cannot identify the sender of these communications,” be able to testify that she is certain—
10
     under a preponderance of the evidence standard—that these communications come from the
11

12   defendant? It does not rise to the level of preponderance of the evidence. Cf., Huddleston v.

13   United States, 485 U.S. 681 (1988) (Other acts evidence must be established by preponderance
14
     of the evidence).
15
            The inherent reliability of this evidence renders it disallowable. The statements are not
16
     confirmed to be Latonia Smith, are sent apparently anonymously, or with a nom de plume, and
17

18   do not reference the letters mailed. Nothing indicates that these Facebook postings are part of

19   the same transaction or occurrence. Anyone could have posted those communications. The
20
     internet is widely accessible, and Caesar’s has 54,000 employees, a critical number of which
21
     would know the details of Ms. Smith’s mother’s termination, particularly as a lawsuit was
22
     contemplated or pending, and others of Ms. Smith’s mother’s fellow employees apparently felt
23

24   the same way about SR as the writer(s) of the Facebook messages—as Ms. Smith’s mother is

25   prepared to testify.
26
            This is just not a sufficient basis upon which the Government can properly hang its hat,
27
     appending these random writings to Ms. Smith. Without a reliable foundation, this hearsay
28
                                                     2
           Case 2:19-cr-00304-RFB-VCF Document 194 Filed 04/13/21 Page 3 of 5



 1   evidence of random Facebook hate posts to individuals associated with Caesar’s is objectionable.
 2
     There is not sufficient evidence to support a finding here by the jury that the defendant, Ms.
 3
     Smith, committed these “similar” acts. All it will do is confuse the jury at best, and at worst,
 4
     lead the jury to assume that because the victims received other alleged, anonymous threats (or
 5

 6   “nastygrams,” since most of them are not true threats) from some person, that it must be Ms.

 7   Smith who is doing all of it. That is unacceptable.
 8
            In Gilbert, a case involving a capital murder prosecution, the United States District Court
 9
     for the District of Massachusetts entered in limine orders excluding certain evidence, and the
10
     United States brough an interlocutory appeal. See United States v. Gilbert, 229 F.3d 15 (1st Cir.
11

12   2000). The First Circuit held that the district court did not abuse its discretion in (1) excluding

13   evidence of defendant’s attempted murder of her husband, and (2) the district court did not abuse
14
     its discretion in excluding evidence of anonymous bomb threat that the defendant supposedly
15
     had phoned in to hospital police office. The appellate court concluded that the introduction of
16
     such evidence would serve only to show that the defendant was a person of bad character who, in
17

18   doing these extrinsic (uncharged) acts, acted in accordance with the crimes charged. See

19   generally, Gilbert, id. at 19-20. This is not permissible. “There is always some danger that the
20
     jury will use Rule 404(b) other act evidence not on the narrow point for which it is offered but
21
     rather to infer that the defendant has a propensity towards criminal behavior.” Gilbert, at 25
22
     (citations and internal brackets and quotations omitted). That is the case here, and the evidence
23

24   should be excluded.

25          (3) The Government also seeks to enter evidence regarding Ms. Smith’s email to
26
     Advanced Psychiatry, Inc. This evidence should also be excluded, and such evidence is already
27
     globally addressed in the defendant’s Motion in Limine, “Motion in Limine to Preclude
28
                                                       3
           Case 2:19-cr-00304-RFB-VCF Document 194 Filed 04/13/21 Page 4 of 5



 1   Evidence of Competency Evaluation or Mental Health of Defendant.” See ECF No. 185. The
 2
     arguments presented there are respectfully incorporated herein. In addition, though, the
 3
     defendant would note that attaching a label of mental disorder—or seeking mental health
 4
     treatment—is a powerful means to discredit a person. Doing so casually here, in the ostensible
 5

 6   effort to show “proof of criminal mindset,” (see Government’s motion, at page 5, line 22, ECF

 7   No. 166), is entirely off-base. A person may write all manner of things to a physician, in the
 8
     hopes and efforts to get a diagnosis and treatment. Moreover, allowing someone’s confidential
 9
     communication (not a threat) to a health facility, or to a doctor or hospital, seeking treatment, to
10
     be used against that person in a criminal trial goes beyond the pale.
11

12                  Dated this 13th day of April, 2021.

13                                                        Respectfully submitted,
14
                                                          LAW OFFICE OF TELIA U. WILLIAMS
15
                                                          /s/ Telia Mary U. Williams, Esq.
16                                                        Telia Mary U. Williams, Esq.
                                                          10161 Park Run Dr., Ste. 150
17                                                        Las Vegas, NV 89145
18
                                                          Gwynne R. Dumbrigue, Esq.
19                                                        GRD Law Group, LTD.
                                                          1819 E. Charleston Blvd., Ste. 101
20                                                        Las Vegas, Nevada 89104
                                                          Attorneys for Defendant, Latonia Smith
21

22

23

24

25

26

27

28
                                                      4
           Case 2:19-cr-00304-RFB-VCF Document 194 Filed 04/13/21 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2
            The undersigned hereby certifies that on the following date the foregoing motion was
 3
     electronically filed with the Clerk of Court using the CM/ECF system which sent notification of
 4
     such filing to all counsel of record.
 5

 6                  Dated: April 13, 2021

 7                                                        /s/ David DaSilva
                                                        _______________________________
 8
                                                        For the Law Office of Telia U. Williams
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
